Harris County, Rebecca Ross,
                                                                         Kathleen




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       July 7, 2015

                                   No. 04-15-00287-CV

                            Cecil ADAMS and Maxine Adams,
                                      Appellants

                                            v.

  HARRIS COUNTY, Rebecca Ross, Kathleen Keese and Christopher A. Prine, Clerk of the
                                    Court,
                                  Appellees

                    From the 269th District Court, Harris County, Texas
                               Trial Court No. 2014-35653
                        Judge 269th District Court, Judge Presiding


                                     ORDER
    The Appellee’s Joint Motion for Extension of Time to File Response Brief is
GRANTED. The appellee’s brief is due on July 29, 2015.


                                                 ________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court